Citation Nr: 1119163	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-41 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the service-connected thoracolumbar strain with degenerative disc disease and degenerative joint disease.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO.  

The Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO) in January 2010.  He then testified at a hearing held at the RO before the undersigned Veterans Law Judge in October 2010.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In his recent hearing, the Veteran testified that his spine disability had continued to worsen since the VA examination in March 2008.  

Notably, the Veteran's son submitted a statement in support of the Veteran's claim in November 2010 that his back disability had increased in severity over the past three years and that he was no longer able to participate in various hobbies and activities of daily living due to his constant back pain.  

A coworker and friend also submitted a statement in November 2010 that the Veteran experienced problems at work because he was unable to lift due to his back.  

Given the Veteran's and his family and friends' assertions of increased disability since 2008, the Board finds that a new VA examination is necessary.  

Additionally, the Board notes that where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In this regard, the Board notes that the service-connected thoracolumbar strain with degenerative disc disease and degenerative joint disease may include neurologic abnormalities that are to be separately evaluated.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

The March 2008 VA examination findings included prior treatment with a tanscutaneous electrical nerve stimulation (TENS) unit; however, the examiner noted the Veteran reported his back pain was limited to his back without radiation.  

More recently, VA treatment records, dated from February 2008 to February 2010, show that the Veteran did complain that his pain went from the center of the back down to both legs and reported that he could not stand long enough to shave one morning because of his pain.  The examination findings from that time period show positive straight leg raise, bilaterally, causing radiation of pain down the leg.  

Moreover, during his October 2010 hearing, the Veteran reported experiencing numbness starting from the center of his back and radiating down through the buttocks and back of the legs.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain these outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Further, the Board notes that under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of a total rating based on individual unemployability by reason of service-connected disability (TDIU).  

In this case, the Veteran has filed for and been previously denied a TDIU rating, most recently in a September 2009 RO rating decision.  

The Board notes that, during his hearings, the Veteran testified that he was only marginally employed and was very close to being dismissed to his part-time job due to his back disability impairing his work performance.  

Thus, the Board finds that the evidence of record raises the issue that the Veteran is unemployable due to his service-connected disability, and therefore, the appeal must be remanded.  See Rice v. Shinseki, supra.  

Moreover, in TDIU claims, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

A review of the claims file shows that the March 2008 VA examiner failed to address if and how the Veteran's back disability affects his employment.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to request that the Veteran identify the healthcare providers who have treated him for his spine disability and provide sufficient information and, if necessary, authorization to enable it to obtain copies of pertinent treatment records that are not currently of record.  

2.  The RO should take all indicated action to obtain copies of any outstanding VA records referable to treatment for the service-connected back disability and associate them with the claims file.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, the RO should document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected thoracolumbar spine disability, to include any demonstrated radiculopathy or other separately ratable impairment and any incapacitating episodes due to any service-connected disc disease.  The claims file should be made available to the examiner for review.  

In particular, the VA examiner should identify any related neurological impairment of either lower extremity or incapacitating episodes due to intervertebral disc syndrome caused by the service-connected back disability in terms of the Rating Schedule.  

Any necessary diagnostic tests should be completed.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed. 

The examiner should provide a complete rationale for any opinions expressed.  

4.  The RO also should schedule the Veteran for a VA examination in connection with his claim for a TDIU rating.  Prior to examining the Veteran, the examiner must review the entire claims file.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent probability or more) that his service-connected disabilities, either separately or in combination, preclude him from securing and following substantially gainful employment consistent with his educational background and work experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

5.  Following completion of all indicated development, the RO should readjudicate the claim for increase, to include whether separate evaluations are assignable for the service-connected back disability or on the basis of a TDIU rating, based on all the evidence of record.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


